              Case 4:16-bk-14436-SDR                           Doc 44 Filed 08/13/19 Entered 08/13/19 14:55:13                      Desc
                                                                Main Document    Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                  Michael Shane Bost
                           First Name                       Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number            4:16-bk-14436
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Brand Auto Finance                                  Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of        Ford Edge                                         Reaffirmation Agreement.
    property              Title interest only. Vehicle                     Retain the property and [explain]:
    securing debt:        awarded to ex-wife pursuant to
                          Final Decree of Divorce, case
                          no. 2015-CV-295, entered on
                          January 25, 2016 in the
                          Chancery Court for Coffee
                          County, Manchester,
                          Tennessee.


    Creditor's         First National Bank of Manchester                   Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of 2010 Dodge Charger                                       Reaffirmation Agreement.
    property       Location: 907 First Avenue,                             Retain the property and [explain]:
    securing debt: Tullahoma TN 37388




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 4:16-bk-14436-SDR                              Doc 44 Filed 08/13/19 Entered 08/13/19 14:55:13                                 Desc
                                                                Main Document    Page 2 of 2

 Debtor 1      Michael Shane Bost                                                                    Case number (if known)    4:16-bk-14436

     Creditor's    Progressive Leasing                                    Surrender the property.                                  No
     name:                                                                Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
     Description of Box Spring, Mattress                                   Reaffirmation Agreement.
     property       Location: 907 First Avenue,                           Retain the property and [explain]:
     securing debt: Tullahoma TN 37388



     Creditor's    Quicken Loans                                          Surrender the property.                                  No
     name:                                                                Retain the property and redeem it.
                                                                          Retain the property and enter into a                     Yes
     Description of     907 First Avenue Tullahoma, TN                     Reaffirmation Agreement.
     property           37388 Coffee County                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                              No

                                                                                                                                 Yes

 Description of leased        Lease purchase agreement for a mattress and boxspring.
 Property:

 Lessor's name:               Verizon Wireless                                                                                   No

                                                                                                                               Yes

 Description of leased        Cell phone contract to be terminated.
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael Shane Bost                                                       X
       Michael Shane Bost                                                               Signature of Debtor 2
       Signature of Debtor 1

       Date        August 13, 2019                                                  Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
